Citation Nr: 1032235	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  01-09 423	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for an acquired psychiatric disorder 
other than posttraumatic stress disorder (PTSD), namely a 
depressive disorder, including as secondary to service-connected 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1967 
to March 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

In December 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the Board.

In February 2009, the Board granted the Veteran's claim for 
service connection for PTSD but additionally remanded the 
petition to reopen his claim for service connection for any other 
acquired psychiatric disorder - including a depressive disorder, 
to RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.

The AMC has since completed this additional development, 
continued to deny the claim for service connection for an 
acquired psychiatric disorder other than PTSD, including, namely, 
a depressive disorder, and returned the file to the Board for 
further appellate consideration of this remaining claim.

There is one final preliminary point also worth mentioning.  As 
service connection already has been granted for PTSD in the 
Board's prior February 2009 decision, the new regulations 
pertaining to PTSD claims found at 38 C.F.R. § 3.304(f)(3), which 
more recently took effect on July 13, 2009, need not be discussed 
- also because these revisions have no bearing on his remaining 
claim for other mental illness such as a depressive disorder.




FINDINGS OF FACT

1.  An October 1998 Board decision denied the Veteran's claim for 
service connection for a depressive disorder, and he did not 
appeal.

2.  The additional evidence received since that October 1998 
Board decision denying this claim is cumulative or redundant of 
evidence already considered in that decision or does not relate 
to an unestablished fact necessary to substantiate this claim or 
raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The October 1998 Board decision that denied service 
connection for depressive disorder is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100 (2009).

2.  New and material evidence has not been submitted since that 
Board decision to reopen this previously denied and unappealed 
claim for service connection.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a)(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims (Court/CAVC) held that VA must both 
notify a claimant of the evidence and information necessary to 
reopen the claim and of the evidence and information necessary to 
establish entitlement to the underlying benefit being sought.  To 
satisfy this requirement, VA adjudicators are required to look at 
the bases of the denial in the prior decision and provide the 
claimant a notice letter describing what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the 
previous denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would overcome 
the prior deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court held that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative.  
In Sanders, the Supreme Court rejected the lower Federal 
Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007)) that all VA notice errors are presumptively 
prejudicial, in part, because it was "complex, rigid, and 
mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether 
an error is harmless through the use of mandatory presumptions 
and rigid rules rather than case-specific application of 
judgment, based upon examination of the record."  Id., at 1704-
05.  Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a specific 
type of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 
2004, September 2004, and March 2009.  These letters informed him 
of the evidence required to reopen his previously denied claim, 
the evidence required to establish his underlying entitlement to 
service connection, and his and VA's respective responsibilities 
in obtaining supporting evidence.  The most recent March 2009 
letter also complied with Dingess, as it apprised him as well of 
the downstream disability rating and effective date elements 
of his claim.  And since providing that additional notice, the 
AMC has readjudicated the petition to reopen his claim in the 
April 2010 SSOC, including considering any additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO and AMC obtained his service treatment 
records (STRs) and VA treatment records.  The RO and AMC also 
obtained his private medical records from S.J.S., L.C.S.W.  
There is no indication of any outstanding records pertaining to 
the claim.  



Additionally, the AMC has substantially complied with the Board's 
February 2009 remand directives by sending the Veteran notice in 
compliance with Dingess and obtaining his treatment records from 
S.J.S., L.C.S.W.  See Chest v. Peake, 283 Fed. App. 814 (Fed. 
Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As here, if the claim at issue has been previously considered - 
and denied, and the Veteran did not timely appeal the decision, 
he is required to present new and material evidence to reopen the 
claim under 38 U.S.C.A. § 5108 before the Board's duty to assist 
is triggered and the Board may proceed to evaluate the merits of 
the claim.  See 38 U.S.C.A. § 5103A(f); see also Paralyzed 
Veterans of America v. Secretary of VA, 345 F.3d 1334 (Fed. Cir. 
2003).  And despite his and his representative's contentions to 
the contrary, since, as will be explained, the Board is denying 
the petition to reopen the claim for service connection for an 
acquired psychiatric disorder other than PTSD, absent the 
required new and material evidence, there is no obligation to 
schedule the Veteran for a VA compensation examination concerning 
this claim unless and until he first satisfies this threshold 
preliminary evidentiary burden.  38 C.F.R. § 3.159(c)(4)(iii).

Nevertheless, the Veteran was provided a VA psychiatric 
evaluation in November 2006.  The Board finds this examination 
was sufficiently comprehensive to try and determine the etiology 
of his depressive disorder.  The mere fact that the examiner 
found no evidence to link the Veteran's psychiatric symptoms to 
his knee disabilities and stated that she could not answer this 
question of secondary causation without resorting to mere 
speculation does not render this examination inadequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

A more recent precedent case also admonished the Board for 
relying on medical opinions that also were unable to establish 
this required linkage, without resorting to mere speculation, as 
cause for denying the Veteran's claims.  See Jones v. Shinseki, 
23 Vet. App. 382 (2010).

In Jones, the Court noted it was unclear whether the examiners 
were unable to provide this requested definitive medical comment 
on etiology because they actually were unable to since the limits 
of medical knowledge had been exhausted or, instead, for example, 
needed further information to assist in making this determination 
(e.g., additional records and/or diagnostic studies) or other 
procurable and assembled data.

The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is 
speculative").  The Court in Jones held, however, that in order 
to rely upon a statement that an opinion cannot be provided 
without resort to mere speculation, it must be clear that the 
procurable and assembled data was fully considered and the basis 
for the opinion must be provided by the examiner or apparent upon 
a review of the record.

Here, the use of the "resort to mere speculation" phrase 
indicates the examiner is not invalidating the theory that 
chronic pain may in certain instances cause psychiatric symptoms 
in some people, but instead is simply stating that she has found 
no evidence of this causation for the Veteran's symptoms, in 
particular.  Indeed, as the medical rationale for her opinion, 
this examiner stated the Veteran was unable to specify any 
particular psychiatric symptoms, especially any that could be 
attributable to his knee disabilities, other than that he worries 
about his physical condition.  So the examiner's opinion has 
adequate, appropriate findings, and the rationale discusses why 
she was unable to more definitively answer the question of 
secondary etiology.  Hence, another medical opinion is not 
required to satisfy the requirements of the VCAA.



II.	Whether there is New and Material Evidence to Reopen the 
Claim

The Veteran is attempting to reopen this previously denied, 
unappealed claim.  However, for the reasons and bases discussed 
below, the Board finds that new and material evidence has not 
been submitted, so his petition to reopen this claim must be 
denied.

A December 1997 rating decision denied the claim for service 
connection for a depressive disorder based on there being no link 
between the disorder and the Veteran's military service.  An 
October 1998 Board decision affirmed the RO's decision, thereby 
subsuming it, and he did not appeal.  38 C.F.R. § 20.1104.  
Unless the Chairman of the Board orders reconsideration of a 
decision, the Veteran appeals the decision, or another exception 
to finality applies (such as the decision is collaterally 
attacked and determined to have been clearly and unmistakably 
erroneous), all Board decisions are final and binding on the date 
stamped on the face of the decision and are not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  

The Veteran filed his current petition to reopen this claim for 
service connection for an acquired psychiatric disorder in 
January 2004.  As support for his claim, he has since submitted 
treatment records from S.J.S., L.C.S.W., a written statement, 
and, as mentioned, had a November 2006 VA psychiatric evaluation.

Before addressing the claim for service connection on its 
underlying merits, the Board must first determine whether new and 
material evidence has been submitted since the October 1998 Board 
decision that previously considered and denied this claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
This initial determination affects the Board's jurisdiction to 
adjudicate the claim on its underlying merits.  If there is no 
new and material evidence, that is where the analysis ends, and 
what the RO may have determined in this regard is irrelevant.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239 (1993); and VAOPGCPREC 05-92 (March 4, 1992).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

When a petition to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
cannot be cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit Court reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The credibility of this evidence must be presumed, albeit just 
for the limited purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But 
see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently incredible 
to be credible").

Here, the evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim for service 
connection for an acquired psychiatric disorder is the evidence 
that has been added to the record since the final and binding 
October 1998 Board decision.  And considering the basis of that 
denial, new and material evidence must suggest his acquired 
psychiatric disorder, diagnosed alternately as depressive 
disorder and anxiety disorder, was incurred during or aggravated 
by his military service or is secondary to a service-connected 
disability such as his bilateral (i.e., right and left) knee 
disability.

Concerning this, as mentioned, since the October 1998 Board 
decision the Veteran has submitted treatment records from S.J.S., 
L.C.S.W., a personal statement, and has had a VA mental status 
evaluation in November 2006.  On the one hand, this evidence is 
"new" in that it did not exist at the time of the October 1998 
Board decision and, therefore, was not considered and could not 
possibly have been.  This additional evidence is not, however, 
material to the determinative issue of whether his psychiatric 
disorder was incurred in or aggravated by his military service or 
is secondary to a service connected disability, in particular, 
the disabilities affecting his knees.  Instead, this evidence 
only indicates he has anxiety and depression, and concerns his 
ongoing evaluation and treatment of these conditions, without 
also in turn etiologically linking these disorders either 
directly or presumptively to his military service or, in the 
alternative, secondarily to his service-connected knee 
disabilities.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records merely describing the Veteran's 
current condition are not material to issue of service connection 
and are not sufficient to reopen a claim for service connection 
based on new and material evidence.).  

In order to reopen this claim, the Veteran must provide the 
unestablished facts missing from his original claim.  The 
essential basis of the Board's final and binding October 1998 
decision was the lack of a medical nexus between his psychiatric 
condition and his military service - either directly, 
presumptively, or secondarily to a service-connected disability.  
Therefore, because this newly submitted evidence does not contain 
a medical nexus supportive of his claim, this additional evidence 
does not provide the unestablished facts necessary to 
substantiate this claim.

The report of the November 2006 VA psychiatric evaluation also is 
not material to the claim because, even though asked to determine 
whether the Veteran's psychiatric disorder could be related to 
his bilateral knee disability, the examiner ultimately found no 
basis for this correlation and stated, instead, that she could 
not answer this question posed without resorting to mere 
speculation.  A statement that, for all intents and purposes, is 
inconclusive as to the origin of a disorder cannot be employed as 
suggestive of a linkage between the disorder and the Veteran's 
military service - including, as here, by way of a service-
connected disability.  See, e.g., Warren v. Brown, 6 Vet. App. 4, 
6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993). 
 Opinions like this, which instead can only make this necessary 
connection between the current disorder and the Veteran's 
military service by resorting to mere speculation, ultimately 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. App. 
185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the range 
of probability, as distinguished from pure speculation or remote 
possibility).  Therefore, the November 2006 report is not 
supportive of the claim - indeed, at least arguably goes against 
the claim, and therefore is insufficient reason to reopen the 
claim.



Additionally, the Veteran's personal statements of a medical 
nexus are not material within the meaning of 38 C.F.R. § 3.156.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that a 
layman is not competent to offer a diagnosis and medical opinion 
regarding causation, and that such evidence does not provide a 
basis on which to reopen a claim of service connection.  Indeed, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."  Also, to 
the extent the Veteran is merely reiterating arguments he made 
prior to the Board previously denying this claim, this is not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final disallowance 
of the claim is not new evidence).  See also Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).

Hence, none of the additional evidence received since the Board's 
October 1998 decision is both new and material to the claim as 
defined by VA regulation.  See 38 C.F.R. § 3.156.  Therefore, the 
decision remains final and binding.  Furthermore, inasmuch as the 
Veteran has not fulfilled his threshold burden of submitting new 
and material evidence to reopen this finally disallowed claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim for service connection for an 
acquired psychiatric disorder other than PTSD, including 
depressive disorder, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


